Citation Nr: 1810412	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.   14-24 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for severe back pain, claimed as secondary to service-connected left ankle sprain.  

2.  Entitlement to an increase rating in excess of 10 percent for a left ankle strain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, his brother, and his caregiver




ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2007 to May 2008. 

These matters are before the Board of Veterans' Appeals on appeal from a March 2009 and April 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Los Angles, California.  

In November 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.   

The issue of entitlement to an increased rating in excess of 10 percent for a left ankle strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's lumbar sprain was caused by his service-connected left ankle strain.


CONCLUSION OF LAW

Affording the Veteran the benefit of all reasonable doubt, Veteran's lumbosacral strain was by caused by his service-connected left ankle strain.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The appeal of service connection for  severe back pain has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

II. Legal Criteria 

Service connection may be granted for a disability, which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 1 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran contends that his back condition is caused and aggravated by his service-connected left ankle sprain condition.

The Veteran was diagnosed with lumbar strain in the September 2010 VA examination.  Thus, the first service connection element is met. 

The record shows that the Veteran is service-connected for left ankle strain.  Thus, the second service connection element is met based on the Veteran's service-connected left ankle strain. 

In September 2010, the Veteran was afforded a VA examination for his back condition.  He reported that his condition existed since 2007.  He indicated that his back condition was a result of physical training with pugil sticks where he struck several times.  He also reported that while he was climbing down a tower he fell about eight feet and landed on his back.  He reported that he had a limitation in walking, decreased motion, and numbness.  The Veteran denied any stiffness, spasms, paresthesia, erectile, or bladder dysfunction related to his spine.  He reported that he experienced constant lower back pain and was relieved with rest and medication.  The examiner reviewed the Veteran's claims folder, examined, and interviewed the Veteran.  The examiner diagnosed the Veteran with lumbar strain.  The examiner provided an opinion based on the medical records reviewed.  The examiner stated that the Veteran's back pain was not associated with his left ankle condition primarily because there was no evidence of back pain in his medical records dated from his enlistment from October 04, 2007 to December 02, 2009.  The examiner further noted that the Veteran was seen several times in the span of two years after he was discharged from service.  There was medical evidence of left ankle sprain in August 27, 2008 for which he was seen.  The examiner commented that at that time there was no medical evidence regarding his current back condition or for chronic back pain.

The Veteran was afforded another VA examination in May 2013.  The examiner diagnosed the Veteran with lumbosacral strain.  The examiner indicated that the C-file was not available.  However, he indicated that the C-file would not materially affect the medical opinion since the opinion was based on medical guidelines instead of the individual Veteran's history.  The examiner opined that that Veteran's claimed condition was at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service connected condition.  The examiner's rationale stated that the Veteran had an unsteady gait.  He referenced medical literature and guidelines.  He stated that the Veteran's gait change could cause low back pain.  Lumbar spinal stenosis (LSS) described a narrowed lumbar spinal canal and was frequently asymptomatic.  Neurogenic claudication was the usual symptom, consisted of back, buttock, or leg pain induced by walking or standing and was relieved by sitting.  Symptoms in the legs were usually bilateral.  Lumbar stenosis, by itself, was frequently asymptomatic, and the correlation between the severity of symptoms and degree of stenosis of the spinal canal was poor.  Unlike vascular claudication, symptoms were often provoked by standing without walking.  Unlike lumbar disk disease, symptoms were usually relieved by sitting.  Patients with neurogenic claudication could often walk much farther when leaning over a shopping cart and could pedal a stationary bike while sitting with ease.  These flexed positions increased the anteroposterior spinal canal diameter and reduced intraspinal venous hypertension, which resulted in pain relief.  Focal weakness, sensory loss, or reflex changes may occur when spinal stenosis was associated with neural foraminal narrowing and radiculopathy.  Severe neurologic deficits, including paralysis and urinary incontinence, occur only rarely.  The Veteran had postural and gait changes that caused his back pain.  Therefore, there was sufficient material medical information to establish a nexus between the Veteran's current low back condition and his service connected ankle injury.

In June 2013, an addendum opinion was obtained.  The examiner reviewed the Veteran's claims folder, service treatment records, and medical records.  The examiner opined that the Veteran's back condition was less likely than not (less than 50 percent probability) due to or the result of the Veteran's service-connected ankle condition.  The examiner supported his opinion with the rational that there was no evidence showing a relationship between the two conditions.  He noted the VA examination completed in April 2011 showed the Veteran's posture and gait were normal and there were no objective signs of edema, instability, abnormal movement, weakness, effusion, redness, heat, deformity, misalignment, or subluxation.

In November 2017, the Veteran testified that his left ankle condition caused his back condition.  He stated that because of his ankle condition he would fall and in the process hurt his back.  The Veteran's caregiver testified that she witnessed the Veteran fall. 

Turning to the third service connection element, with both positive and negative nexus opinions, and with the Veteran's statements, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran suffers from a back condition caused by his left ankle strain.  Both the September 2010 and June 2013 VA examiners opined that the Veteran's service-connected left ankle condition did not cause or aggravate his back condition.  Both the September and June 2013 VA examiners based their opinions on the Veteran's medical records.  Also, the September 2010 and June 2013 VA examiners were able to review the Veteran's claims file and medical records.  However, the June 2013 VA examiner did not have an in-person examination with the Veteran.  On the other hand, the May 2013 VA examiner opined that claimed condition was at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service connected condition.  The May 2013 VA examiner was not able to review the C-file but was able to review the Veteran's medical records, physically examined the Veteran, and interview the Veteran.  The VA examiner concluded that review of the claims file would not materially affect the opinion since the opinion was based on medical guidelines instead of the individual history. The examiner also referred to medical literature.  The Board finds that the VA medical opinions are probative and that the evidence is at least in equipoise as to whether the Veteran's lumbosacral strain is secondary to his service-connected left ankle strain.  Therefore, the third service connection element is met.    

Accordingly, the Board resolves all reasonable doubt in favor of the Veteran and finds that service connection for lumbosacral strain due to service-connected left ankle strain is warranted.  38 U.S.C. § 5107  (b)(2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for lumbosacral strain, claimed as secondary to service-connected left ankle sprain is granted.


REMAND

Regarding the claim for an increased rating for left ankle strain, in November 2017, the Veteran testified that he received treatment from the West Los Angeles VAMC.  He reported that he received physical therapy through the VA.  He stated that he had braces and orthopedic devices for his left ankle condition.  He testified that he was issued several canes, a walker, and a wheelchair because of his ankle giving out.  He stated that his ankle was in constant pain and gave out on him all the time.  The Veteran testified that he had flare-ups when it was extremely hot and when it rains.  The Veteran's brother testified that the Veteran would fall a lot and he had to pick him up on multiple occasions.  The Veteran's caregiver testified that she had witnessed the Veteran fall because of his ankle giving out.  The Veteran testified that since his last examination in September 2010 that his condition was worse.  As such, the Board finds that a remand is warranted such that the Veteran may be provided with a new VA examination at this time.  VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated, or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records relevant to the Veteran's left ankle strain.  (The Veteran testified that he continued to seek treatment from the West Los Angles VAMC.)

2.  Thereafter, schedule the Veteran for a VA examination to ascertain the nature and severity of the Veteran's service-connected left ankle strain.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.

a.  The examination should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If any requested testing cannot be performed, then the examiner must specifically indicated that such testing cannot be done. 

b.  The examination report should address whether the Veteran's functional ability is limited during flare-ups or when the ankles are used repeatedly over a period of time. The examiner should describe the severity, frequency, and duration of flare-ups.  The examiner should provide the degree of any additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3. After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


